     Case 3:19-cv-00365-MMD-WGC Document 7 Filed 08/18/20 Page 1 of 2



1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     ROBERTO DURAND,                                      Case No. 3:19-cv-00365-MMD-WGC
4                                            Plaintiff                     ORDER
5            v.
6     STATE OF NEVADA, et al.,
7                                        Defendants
8
9    I.     DISCUSSION

10          Plaintiff, who is an inmate in the custody of the Nevada Department of Corrections

11   (“NDOC”), has filed two separate civil rights complaints. (ECF Nos. 1-1, 6-1.) The second

12   complaint appears to contain different claims than those included in the initial complaint.

13   The Court will not piecemeal Plaintiff’s complaint together from multiple filings. Plaintiff’s

14   operative complaint must contain all claims, defendants, and factual allegations that

15   Plaintiff wishes to pursue in this lawsuit. As such, the Court grants Plaintiff leave to file a

16   fully complete first amended complaint within 30 days. If Plaintiff does not file a fully

17   complete amended complaint, the court will only screen his initial complaint (ECF No. 1-

18   1) and will not consider any allegations in Plaintiff’s second complaint (ECF No. 6-1).

19          If Plaintiff chooses to file a first amended complaint, he is advised that a first

20   amended complaint supersedes (replaces) the original complaint, as well as any other

21   previously filed complaints, and, thus, the first amended complaint must be complete in

22   itself. See Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546

23   (9th Cir. 1989) (holding that “[t]he fact that a party was named in the original complaint is

24   irrelevant; an amended pleading supersedes the original”); see also Lacey v. Maricopa

25   Cnty., 693 F.3d 896, 928 (9th Cir. 2012) (holding that for claims dismissed with prejudice,

26   a plaintiff is not required to reallege such claims in a subsequent amended complaint to

27   preserve them for appeal). Plaintiff’s first amended complaint must contain all claims,

28   defendants, and factual allegations that Plaintiff wishes to pursue in this lawsuit.
     Case 3:19-cv-00365-MMD-WGC Document 7 Filed 08/18/20 Page 2 of 2



1    Moreover, Plaintiff must file the first amended complaint on this Court’s approved prisoner
2    civil rights form, and it must be entitled “First Amended Complaint.”
3    II.    CONCLUSION
4           For the foregoing reasons, IT IS ORDERED that, if Plaintiff chooses to file a first
5    amended complaint, Plaintiff will file the first amended complaint within 30 days from the
6    date of entry of this order.
7           IT IS FURTHER ORDERED that the Clerk of the Court will send to Plaintiff the
8    approved form for filing a § 1983 complaint, instructions for the same, and a copy of both
9    of his complaints (ECF Nos. 1-1, 6-1). If Plaintiff chooses to file a first amended complaint,
10   he must use the approved form and he will write the words “First Amended” above the
11   words “Civil Rights Complaint” in the caption.
12          IT IS FURTHER ORDERED that, if Plaintiff does not timely file a first amended
13   complaint, the Court will screen the original complaint (ECF No. 1-1) only and strike
14   Plaintiff’s second complaint (ECF No. 6-1) from the docket.
15
16                      18thday of August 2020.
            DATED THIS ___
17
18                                              UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28



                                                 -2-
